Ross, J.
The appellee John W. Williams, guardian of Roscoe Bedwell and Christa Bedwell, minor children of Amy A. Bedwell, sued to recover on a note given by the appellants to said Amy A. Bedwell, and by her assigned to the appellee as such guardian, for a balance of the purchase money in the sale of real estate. The cause was tried by the court and at the request of the appellants, the court made a special finding of facts with conclusions of law thereon. To the conclusions of law the appellants excepted and the correctness of such conclusions upon the facts found is the only question presented on this appeal.
In the case of Johnson v. Bedwell, 43 N. E. Rep. 246, 15 Ind. —, all of the questions arising on this appeal were decided adversely to the appellants.
The judgment of the court below is, therefore, in all things affirmed.